                                                                   Case 2:15-bk-28443-NB        Doc 530 Filed 01/07/20 Entered 01/07/20 15:41:18               Desc
                                                                                                 Main Document    Page 1 of 13


                                                                   1   Jeremy V. Richards (CA Bar No. 102300)
                                                                       Victoria A. Newmark (CA Bar No. 183581)
                                                                   2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 Santa Monica Blvd., Suite 1300
                                                                   3   Los Angeles, CA 90067-4114
                                                                       Telephone: 310/277-6910
                                                                   4   Facsimile: 310/201-0760
                                                                       E-mail: jrichards@pszjlaw.com
                                                                   5            vnewmark@pszjlaw.com

                                                                   6   Attorneys for Debtor and Debtor in Possession

                                                                   7

                                                                   8                             UNITED STATES BANKRUPTCY COURT

                                                                   9                              CENTRAL DISTRICT OF CALIFORNIA

                                                                  10                                      LOS ANGELES DIVISION

                                                                  11   In re:                                                 Case No.: 2:15-bk-28443 (NB)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   CLOUDBREAK ENTERTAINMENT, INC.,                        Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                Debtor.                   NOTICE OF OPPORTUNITY TO
                                           ATTORNEYS AT LAW




                                                                                                                              REQUEST A HEARING ON MOTION
                                                                  14                                                          FOR ORDER DISMISSING
                                                                                                                              BANKRUPTCY CASE;
                                                                  15                                                          MEMORANDUM OF POINTS AND
                                                                                                                              AUTHORITIES AND DECLARATION
                                                                  16                                                          OF CONRAD RIGGS IN SUPPORT
                                                                                                                              THEREOF [LBR 9013-1(o)]
                                                                  17
                                                                                                                              Date:     [No Hearing Requested]
                                                                  18

                                                                  19

                                                                  20
                                                                                TO THE HONORABLE NEIL BASON, OFFICE OF THE UNITED STATES
                                                                  21
                                                                       TRUSTEE, AND PARTIES IN INTEREST:
                                                                  22
                                                                                PLEASE TAKE NOTICE that pursuant to 11 U.S.C. §§ 105, 305, 349(b), 1106, and
                                                                  23
                                                                       1112(b), Federal Rules of Bankruptcy Procedure 1017(f), 2002(a)(4), 9013, and 9014, and Local
                                                                  24
                                                                       Rules of Bankruptcy Procedure 1017-2(e) and 9013-1(o), the debtor and debtor-in-possession,
                                                                  25
                                                                       Cloudbreak Entertainment, Inc. (the “Debtor” or “Cloudbreak”), hereby moves the Court (the
                                                                  26
                                                                       “Motion”), for an order dismissing the above-captioned chapter 11 case (the “Case”),
                                                                  27

                                                                  28


                                                                                                                        1                            DOCS_LA:326334.5 06080/002
        Case 2:15-bk-28443-NB            Doc 530 Filed 01/07/20 Entered 01/07/20 15:41:18               Desc
                                          Main Document    Page 2 of 13


        1   conditioned upon payment of all of the Debtor's Undisputed Debt (as that term is defined in the

        2   Motion).

        3            PLEASE TAKE FURTHER NOTICE that the Motion has been served upon all parties

        4   entitled thereto and is based upon the supporting Memorandum of Points and Authorities, the

        5   Declaration of Conrad Riggs (the "Riggs Declaration"), the statements, arguments and

        6   representations of counsel who appear at the hearing on the Motion, the files and records in the

        7   above-captioned case, any evidence properly before the Court prior to or at any hearing regarding

        8   the Motion and all matters of which the Court may properly take judicial notice.

        9            PLEASE TAKE FURTHER NOTICE that the Debtor is requesting that the Court grant the

       10   Motion without a hearing as provided for in LBR 9013-1 (o), unless a party in interest timely files and

       11   serves a written opposition to the Motion and requests a hearing. Pursuant to LBR 9013-l(o), any
0...
..J
..J
l'I)
II.I   12   party who opposes the Motion may request a hearing on the Motion. The deadline to file and serve a
z
0
~
~
..l
       13   written opposition and request for a hearing is 14 days after the date of service of this Notice, plus 3
::c
II.I
N      14   additional days if you were served by mail or pursuant to F.R.Civ.P. 5(B)(2)(d) or (t). If you timely
c.,
z
<
I-
Cl)

;;;:   15   file and serve a written opposition and request for a hearing, the Debtor will file and serve a notice of
tll
..l
:>
::c
(.)    16   hearing at least 14 days in advance of the hearing. [LBR 9013-1(0)(4)].
<
0...

       17            PLEASE TAKE FURTHER NOTICE that if you fail to comply with this deadline:

       18           (a)      Debtor will file a declaration to indicate: (1) the Motion was properly served, (2) the

       19   response period elapsed, and (3) no party filed and served a written opposition and request for a

       20   hearing within 14 days after the date of service of the notice [LBR 9013-1(0)(3)];

       21            (b)      Debtor will lodge an order that the court may use to grant the Motion; and

       22            (c)     The Court may treat your failure as a waiver of your right to oppose the Motion and

       23   may grant the Motion without further hearing and notice. [LBR 9013-l(h)].

       24            PLEASE TAKE FURTHER NOTICE that neither Layne Leslie Britton, the Debtor's

       25   largest prepetition unsecured creditor, nor the United States Trustee oppose the relief requested in

       26   the Motion.

       27            WHEREFORE, the Debtor respectfully requests that the Court: (a) grant the Motion;

       28   (b) enter an order dismissing the Case conditioned only upon payment in full of the Undisputed

                                                                 2
            DOCS_LA:326334.5 06080/002
                      Case 2:15-bk-28443-NB            Doc 530 Filed 01/07/20 Entered 01/07/20 15:41:18               Desc
                                                        Main Document    Page 3 of 13


                      1   Debt; and (c) grant the Debtor such other and further relief as may appropriate under the

                      2   circumstances.

                      3   Dated:     January 6, 2020                   PACHULSKI STANG ZIEHL & JONES LLP
                      4

                      5                                                By       Isl JeremJ!_ V. Richards
                                                                                Jeremy V. Richards
                      6                                                         Attorneys for Debtor and Debtor-in-Possession
                                                                                Cloudbreak Entertainment, Inc.
                      7

                      8

                      9

                     10

g..
                     11
..J
..J
(/.I
la                   12
z
0             <
~             z
o'd,."'              13
..I
    < !:0
       ...J

ffi !c .l
N~~
       ..
       "'
c., z...,
z "' ..
                     14
<   !:
I- I- <
       ~
en< "'0              15
~             ...J
rn
..I
::>
:i::
u                    16
<
=...
                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28

                                                                            3
                          DOCS_LA:326334.5 06080/002
         Case 2:15-bk-28443-NB         Doc 530 Filed 01/07/20 Entered 01/07/20 15:41:18                   Desc
                                        Main Document    Page 4 of 13


         1                         MEMORANDUM OF POINTS AND AUTHORITIES

         2                                                       I.

         3                                             INTRODUCTION

         4           Throughout this case, Layne Britton ("Britton") has asserted a $27 million claim against

         5   Cloudbreak, including a $9 million money had and received claim, even though, within months of

         6   the commencement of the case, a unanimous jury determined he was only entitled to $489,950 in

         7   contract damages and nothing on account of his money had and received claim. Four years later, and

         8   after an appeal by Britton to the California Court of Appeals, the Superior Court, on remand, has:

         9   affirmed the jury's determinations on both counts; determined that, as a matter oflaw, Britton has no

        10   money had and received claim against the Debtor; and denied Britton's requests for prejudgment

        11   interest and attorney's fees. After determining all of these issues, the Superior Court has entered a
13,.
..J
..J
en
lzl     12   Judgment in favor of Britton and against Cloudbreak in the amount of $489,950. See Status Report
z
..,
0

c:16
 .J
        13   dated October 29, 2019 [Dkt. No. 520], and Status Report dated December 30, 2019 [Dkt. No. 528].
:c
 Ill
N       14   The Superior Court also determined that the Debtor was not the alter ego of Conrad Riggs, its
 r.:,
 z
 ~
l;l'J
 ;;;    15   principal. Id.
en
.J
::>
:c
u       16           Aside from the Judgment, the Debtor has undisputed, unsecured prepetition debt totaling
 <
13,.


        17   approximately $70,000 (the "Undisputed Debt"), all as more fully set forth in Exhibit "A" to the

        18   Riggs Declaration. Additionally, the Debtor has accrued, post-petition liabilities owed to its

        19   professionals totaling approximately $584,430.00. Finally, Cloudbreak has approximately $3.9

        20   million on cash on hand, more than sufficient to satisfy all of its outstanding liabilities. See Riggs

        21   Dec, 17; MOR No. 48 [Dkt. No. 527].

        22           Pursuant to that certain Stipulation re Dismissal of Bankruptcy Case (the "Dismissal

        23   Stipulation") [Dkt. No.529], Britton has agreed that this Bankruptcy Case may be dismissed

        24   provided any order of dismissal expressly preserves all ofBritton's non-bankruptcy claims, rights,

        25   remedies and defenses against Cloudbreak, including, without limitation, those set forth in the

        26   Underlying Litigation. Cloudbreak intends to submit an order on this Motion, conforming to the

        27   Dismissal Stipulation.

        28           Finally, the United States Trustee ("UST") has been advised of the filing of this Motion and


                                                                 1                              DOCS_LA:326334.5 06080/002
               Case 2:15-bk-28443-NB            Doc 530 Filed 01/07/20 Entered 01/07/20 15:41:18                  Desc
                                                 Main Document    Page 5 of 13


               1   has indicated that it does not oppose dismissal of the Bankruptcy Case, upon the terms and

               2   conditions set forth herein.

               3                                                        II.

               4                                   THE CASE SHOULD BE DISMISSED

               5   A.       Legal Standards
               6           This Court has the explicit statutory authority to order a dismissal of this case on the terms

               7   proposed by the Debtor. First, § 305(a)(l) of the Code states that "[t]he court, after notice and a

               8   hearing, may dismiss a case under this title ... at any time if-the interests of creditors and the

               9   debtor would be better served by such dismissal ...." 11 U.S.C. § 305(a)(l ); see also Eastman v.

              10   Eastman (In re Eastman), 188 B.R. 621,624 (9th Cir. B.A.P. 1995); Marciano v. Fahs (In re

              11   Marciano), 459 B.R. 27, 46 (9th Cir. B.A.P. 2011), affd, 708 F.3d 1123 (9th Cir. 2013).
c...
...:l
...:l
 00
 ~            12            Second,§ 105(a) of the Code, working in tandem with§§ 305(a)(l) and 1112(b), provides
 z
 0      <
~       i
o'a
.J
        =
        ~     13   that the "court may issue any order, process, or judgment that is necessary or appropriate to carry out
::c     ::;
~        <
        (,)
N             14   the provisions of this title." 11 U.S.C. § 105(a).
0
z
        ~
        Ol
<
E--
        ~
        <
ti)

it      3"'   15           Finally, § 11 l 2(b)( 1) provides in relevant part that " ... the court shall convert a case under
00
.J
::>
 :i:
(.)           16   this chapter to a case under chapter 7 or dismiss a case under this chapter, whichever is in the best
 <
c...

              17   interests of creditors and the estate, for cause .... " 11 U.S.C. § 1112(b)(l). If a bankruptcy court

              18   determines that there is cause to convert or dismiss, it must also: (1) decide whether dismissal,

              19   conversion, or the appointment of a trustee or examiner is in the best interests of creditors and the

              20   estate; and (2) identify whether there are unusual circumstances that establish that dismissal or

              21   conversion is not in the best interests of creditors and the estate. § 1112(b)(l), (b)(2); Sullivan v.

              22   Harnisch (In re Sullivan), 522 B.R. 604,612 (9th Cir. B.A.P. 2014); see also Shulkin Hutton, Inc.,

              23   P.S. v. Treiger (In re Owens), 552 F.3d 958, 961 (9th Cir. 2009) ("the court must consider the

              24   interests of all of the creditors"); In re Prods. Int'! Co., 395 B.R. 101, 107 (Bankr. D. Ariz. 2008).

              25           The bankruptcy court has broad discretion in determining what constitutes "cause" under

              26   section 1112(b). In re Sullivan, 522 B.R. at 614; Chu v. Syntron Bioresearch, Inc. (In re Chu), 253

              27   B.R. 92, 95 (S.D. Cal. 2000). The movant bears the burden of establishing by a preponderance of

              28

                                                                        2
                   DOCS_LA:326334.S 06080/002
                Case 2:15-bk-28443-NB            Doc 530 Filed 01/07/20 Entered 01/07/20 15:41:18                Desc
                                                  Main Document    Page 6 of 13


                1   the evidence that cause exists. In re Sullivan, supra (citing StellarOne Bank v. Lakewatch LLC (In

                2   re Park), 436 B.R. 811, 815 (Bankr. W.D. Va. 2010)).

                3           "The Code does not define unusual circumstances; however, courts have determined that it

                4   contemplates conditions that are not common in most chapter 11 cases. Such conditions must not

                5   only be unusual, they must also demonstrate that dismissal or conversion is not in the best interest of

                6   creditors and the estate." In re Wallace, 2010 WL 378351, at *7 (citation and internal quotation

                7   marks omitted). Subsection (A) of Section l l 12(b) (2) "requires a finding that a plan will be

                8   confirmed within a reasonable period of time." Collier on Bankruptcy P 1112.05[2], at 1112-45.

                9   That same requirement is subsumed into Section l l l 2(b) "unusual circumstances." See In re

               10   Wallace, 2010 Bankr. LEXIS 261, [WL] at *6 n.23.

               11   B.      Dismissal of the Case is Warranted under Section 305(a) of the Bankruptcy Code
c:i..
..J
..J
rn
 l:&l          12           In Marciano, the Ninth Circuit Bankruptcy Appellate Panel held that the factors to be
 z
 0      <
~
~       ~      13   considered in a § 305(a) decision are:
..I     S'.
::c      ::;
 l:&l    <
        (.)
N
r.,
z
        g
        0
               14           ( 1)     the economy and efficiency of administration;
 <      z
 I-
(I)
;;;
        ..
        <
         0
        ..I
               15           (2)      whether another forum is available to protect the interests of both parties or there is
rn
 ..I
::>                                  already a pending proceeding in state court;
u              16
<
c:i..
                            (3)      whether federal proceedings are necessary to reach a just and equitable solution;
               17
                            (4)      whether there is an alternative means of achieving an equitable distribution of assets;
               18
                            (5)      whether the debtor and the creditors are able to work out a less expensive out-of-court
               19                    arrangement which better serves all interests in the case;
               20           (6)      whether a non-federal insolvency has proceeded so far in those proceedings that it
                                     would be costly and time consuming to start afresh with the federal bankruptcy
               21                    process; and
               22           (7)      the purpose for which bankruptcy jurisdiction has been sought.
               23   Id. at 46-47 (citing In re Monitor Single Lift I, Ltd, 381 B.R. 455, 464-65 (Bankr. S.D.N.Y. 2008)).
               24            A significant factor in favor of dismissing a case pursuant to§ 305(a)(l) is the absence of a
               25   true bankruptcy purpose. See, e.g., In re Duratech Indus., 241 B.R. 291,300 (Bankr. E.D.N.Y.
               26   1999) (dismissing bankruptcy case pursuant to§ 305(a)(l) where debtor had pending business tort
               27   litigation against a creditor in state court and resolution of the bankruptcy depended entirely on the
               28   outcome of the state court proceeding); Remex Elecs. Ltd v. Ax/ Indus., Inc. (In re Ax/ Indus., Inc.),
                                                                         3
                    DOCS_LA:326334.5 06080/002
         Case 2:15-bk-28443-NB            Doc 530 Filed 01/07/20 Entered 01/07/20 15:41:18                  Desc
                                           Main Document    Page 7 of 13


         1   127 B.R. 482, 484 (S.D. Fla. 1991) ("Generally, a [bankruptcy] court should not take jurisdiction

        2    over a two-party dispute .... ") (citation omitted); see also In re Spade, 258 B.R. 221 (Banla. D. Colo.

         3   2001) (dismissing involuntary chapter 7 petition where bankruptcy was filed in response to a two-

        4    party dispute between debtor and a single creditor).

         5            At this time, the Debtor has more than sufficient funds to pay all of its creditors, in full.

         6   Britton, Cloudbreak's largest unsecured, prepetition creditor, no longer opposes dismissal of the

         7   Bankruptcy Case. The UST also does not oppose dismissal upon the terms and conditions set forth

         8   herein provided that all accrued and outstanding fees owed to the UST are paid prior to dismissal

         9   and that the order of dismissal incorporates a provision prohibiting the Debtor from refiling a

        10   bankruptcy proceeding for at least 180 days from the date of dismissal. Accordingly, there is no

        11   reason to further maintain this Bankruptcy Case.
c:i..
..J
..J
II)
Ill     12                                                         III.
 z
0
~
~
..I
        13                                                 CONCLUSION
::
Ill
c::5
t:)     14            For the reasons set forth herein, the Debtor respectfully requests that the Court enter an order
z
 <
I-
{I)

::2
        15   granting: (a) the Motion subject to payment of the Undisputed Debt; and (b) such further relief as is
II)
..I
::>
 ::
 u      16   just and proper.
 <
c:i..

        17   Dated:     January 6, 2020.                      PACHULSKI STANG ZIEHL & JONES LLP

        18

        19                                                    By          Isl Jeremy V. Richards
                                                                          Jeremy V. Richards
        20                                                                Attorneys for Debtor and Debtor-in-Possession
                                                                          Cloudbreak Entertainment, Inc.
        21

        22

        23

        24

        25

        26

        27

        28

                                                                    4
             DOCS_LA:326334.5 06080/002
         Case 2:15-bk-28443-NB              Doc 530 Filed 01/07/20 Entered 01/07/20 15:41:18              Desc
                                             Main Document    Page 8 of 13


         1                                      DECLARATION OF CONRAD RIGGS

         2              I, Conrad Riggs, declare as follows:

         3              1.     I make this Declaration in support of the Motion for Order Dismissing the Bankruptcy

         4   Case (the "Motion"). Capitalized terms not defined in this Declaration shall have the same meaning

         5   ascribed to them as set forth in the Motion.

         6              2.     I am the President and sole shareholder of the Debtor.

         7              3.     I have personal knowledge of the following facts and, if called upon as a witness, I

         8   could and would competently testify as to all of the matters stated therein.

         9              4.     As more fully set forth in that certain Stipulation re Dismissal [Dkt. No. 529], Britton

        10   does not oppose dismissal of this Bankruptcy Case, subject to the terms and conditions set forth

        11   therein.
Cl,.
...:l
...:l
 ~
Ill     12              5.     The Debtor has outstanding, undisputed pre-petition debt totaling approximately
 z
 0
~
cld
 ..:I
        13   $70,000, as scheduled and set forth in Exhibit "A" attached hereto. Debra West has withdrawn all
:c
Ill
N       14   of her claims against Cloudbreak, with prejudice, and Munger, Tolles & Olson, counsel to the
r.,
z
~
fl)
;;;;    15   Debtor in pre-petition litigation with Mark Burnett and related entities, has neither filed a proof of
~
..:I
:::>
:c
u       16   claim herein nor asserted a claim against the Debtor since prior to the filing of this Bankruptcy Case
 <
ci..

        17   in December of 2015.

        18              6.     As of December 31, 2019, the professionals retained in this case by Cloudbreak were

        19   owed a total of approximately $ 584,430.00 in accrued fees and expenses through December 31,

        20   2019, as set forth below:

        21                     a.         Pachulski Stang Ziehl & Jones, LLP, insolvency counsel: $96,293.73 in fees

        22                                and $2,624.73 in expenses.

        23                     b.         Brown George Ross, litigation counsel for Debtor: $460,322.36 in fees.

        24                     c.         Brentwood Management Group, accountant to the Debtor: $25,187.50 in fees.

        25   The Debtor intends to pay all of these outstanding liabilities concurrent with dismissal of the

        26   Bankruptcy Case and to pay all future professional fee accruals in the ordinary course of business,

        27   when due.

        28              7.     As more fully set forth in Monthly Operating Report No.48 [Dkt. No. 527],


             DOCS_LA:326334.5 06080/002
    Case 2:15-bk-28443-NB                 Doc 530 Filed 01/07/20 Entered 01/07/20 15:41:18                       Desc
                                           Main Document    Page 9 of 13




             1   Cloudbreak had cash on hand totaling approximately $3.91 million as of the end ofNovember, 2019.
             2   That cash balance has not changed materially during the month of December.
             3            8.       I am informed and believe that the United States Trustee has been advised of the
             4   filing of this Motion and does not object to dismissal of the Bankruptcy Case, upon the terms and
             s   conditions set forth herein.
             6           I declare under penalty of perjury under the laws of the United States of America that the
             7   foregoing is true and correct."'
             8           Executed on this     6     day of January, 2020, at Los Angeles, California.
             9
            10                                                                ,~j h.dJ
0.
            11
,J
,J

13          12
...z
0
cld
..aj
       ll   13
:z: ..
111<
e:se
g,.         14
ii
i,2         15
~
::>
:z:
u           16
<
0.

            17
            18

            19
            20
            21
            22
            23
            24
            2S
            26
            27
            28
                                                                     6
                 DOCS_LA:326334.S 06080/002
Case 2:15-bk-28443-NB      Doc 530 Filed 01/07/20 Entered 01/07/20 15:41:18               Desc
                           Main Document     Page 10 of 13




     1                                         SCHEDULE A
     2                          Allowed General Unsecured Claim Schedule
     3   Claim No. Creditor                               Amount           Priority Asserted
     4   1-3         IRS                                  $0.00            NIA
     s   2-1         Lysaght Law Group                    $5,950.00        General Unsecured Claim
     6   6-1         Hecker Law Group                     $25,000.00       General Unsecured Claims
     7   Schedules   Gordon Fishburn & Schlossmann, LLP $13,420.00         General Unsecured Claim
     8   Schedules   Hacker Douglas & Company LLP         $12,500          General Unsecured Claim
     9   Schedules   Kehr Schiff & Crane LLP              $641.50          General Unsecured Claim
    10   Schedules   The Point Media                      $12,875.00       General Unsecured Claim
    11   Schedules   Verizon California                   $500             General Unsecured Claim
    12
         Total                                            $70,886.50
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                   -1-                     Case No. 2: 1S•bk-28443-NB
                                                          SCHEDULE A TO PLAN OF REORGANIZATION
        Case 2:15-bk-28443-NB            Doc 530 Filed 01/07/20 Entered 01/07/20 15:41:18                     Desc
                                         Main Document     Page 11 of 13


        1                                PROOF OF SERVICE OF DOCUMENT
        2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
            address is: 10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067
        3
            A true and correct copy of the foregoing document entitled (specify): NOTICE OF OPPORTUNITY TO
        4   REQUEST A HEARING ON MOTION FOR ORDER DISMISSING THE BANKRUPTCY CASE;
            MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION OF CONRAD RIGGS IN
        5   SUPPORT THEREOF (LBR 9013-1/o}l will be served or was served (a) on the judge in chambers in the
            form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
        6
            1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
        7   General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
            document. On (date) January 7. 2020, I checked the CM/ECF docket for this bankruptcy case or adversary
        8   proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
            transmission at the email addresses stated below:
        9
                                                                       [8] Service information continued on attached page
       10
            2. SERVED BY UNITED STATES MAIL:
       11   On (date) January 7. 2020, I served the following persons and/or entities at the last known addresses in this
~
...l
...l
            bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in
!I)
bl     12   the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
z
0
~
            constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document
~
..J
       13   is filed.
::c
bl
N      14   Cloudbreak Entertainment, Inc.
0
z
~
en
            c/o Brentwood Management Group
;;;    15   11812 San Vicente Blvd., Ste. 200
!I)
..J
::>         Los Angeles, CA 90049
::c    16
u
<
~
                                                                       D   Service information continued on attached page
       17
            3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
            (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
       18
            January 7. 2020, I served the following persons and/or entities by personal delivery, overnight mail service,
            or (for those who consented in writing to such service method), by facsimile transmission and/or email as
       19
            follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
            judge will be completed no later than 24 hours after the document is filed.
       20
            VIA HAND DELIVERY
       21
            Honorable Neil W. Bason
            United States Bankruptcy Court
       22
            Edward R. Roybal Building & Courthouse
            255 E. Temple St., Ste. 1552
       23
            Los Angeles, CA 90012
       24                                                              D   Service information continued on attached page

            I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
       25

       26    January 7, 2020             Mary de Leon                               /s/ Mary de Leon
             Date                        Printed Name                               Signature
       27

       28


            DOCS_LA:326334.5 06080/002
        Case 2:15-bk-28443-NB            Doc 530 Filed 01/07/20 Entered 01/07/20 15:41:18   Desc
                                         Main Document     Page 12 of 13


        1   In re: Cloudbreak Entertainment
            Case No. 2: l 5-bk-28443-NB
        2
            1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF
        3
                •    Peter J Crosby pcrosby@bgrfirm.com, lpennywell@bgrfirm.com
        4
                •    Philip D Dracht pdracht@fabianlaw.com
        5       •    Razmig Izakelian razmigizakelian@quinnemanuel.com
                •    Nina Z Javan nina.javan@swmllp.com, gabby@wsrlaw.net
        6       •    Dare Law dare.law@usdoj.gov
        7       •    Kelly L Morrison kelly.l.morrison@usdoj.gov
                •    Jennifer L Nassiri jennifemassiri@quinnemanuel.com
        8       •    Shahin Rezvani shahinrezvani@quinnemanuel.com
        9       •    Jeremy V Richards jrichards@pszjlaw.com,
                     bdassa@pszj law .com;imorris@pszj law .com
       10       •    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       11
                •    Daniel J Weintraub dan@wsrlaw.net,
::i.
...l
...l
                     vinnet@ecf.inforuptcy.com;brian@wsrlaw.net;gabby@wsrlaw.net
Cl)
w      12       •    Eric D Winston ericwinston@quinnemanuel.com
z
0
'":,
~
..J
       13
:c:
w
N      14
0
z
<
1-o
Cl)
;;:    15
Cl)
..J
::,
:c:
u      16
c..<
       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28


            DOCS_LA:326334.5 06080/002
        Case 2:15-bk-28443-NB           Doc 530 Filed 01/07/20 Entered 01/07/20 15:41:18                     Desc
                                        Main Document     Page 13 of 13
 In re Cloudbreak Entertainment, Inc.
 Case No. 2: 15-28443
 Service List



Browne George Ross, LLP                 Bungalow Properties                   City of Los Angeles
2121 Avenue of the Stars                11812 San Vicente Blvd.               200 N. Main St. Rm 920
24th Floor                              Suite 200                             Tax & Permit Division
Los Angeles, CA 90067                   Los Angeles, CA 90049                 Los Angeles, CA 90012
City of Los Angeles                     City of Santa Monica                  Cloudbreak Entertainment, Inc.
Office of Finance                       Taxes & License                       c/o Brentwood Management Group
PO Box 513996                           PO Box 2200                           11812 San Vicente Blvd., Ste 200
Los Angeles, CA 90051-3996              Santa Monica, CA 90407-2200           Los Angeles, CA 90049
Conrad Riggs                            County of Los Angeles Treasurer and   Debra West
11812 San Vicente Blvd.                 Tax Collector                         c/o Distinctive Properties
Suite 200                               c/o Styskal, Wiese & Melchione, LLP   2 South Main Street
Los Angeles, CA 90049                   Nina ZJavan                           Heber City, UT 84032
                                        550 N. Brand Blvd.
                                        Suite 550
                                        Glendale, CA 91203
Debra West                              Eric D Winston                        Fabian Vancott
c/o Nicole M. Deforge                   Quinn Emanuel Urquhart & Sullivan     Nicole M. Deforge
215 S State St Ste 1200                 LLP                                   215 S State St Ste 1200
Salt Lake City, UT 84111                865 South Figueroa Street             Salt Lake City, UT 84111
                                        10th Floor
                                        Los Angeles, CA 90017
First Republic Bank                     Franchise Tax Board                   Gordon, Fishburn & Schlossmann,
111 Pine Street                         Attention Bankruptcy                  LLP
San Francisco, CA 94111                 PO Box 2952                           11812 San Vicente Blvd.
                                        Sacramento, CA 95812-2952             Suite 200
                                                                              Los Angeles, CA 90049
Greines Martin Stein & Richland LLP     Hacker Douglas & Company LLP          Hecker Law Group
5900 Wilshire Blvd.                     1900 Avenue of the Stars              1925 Century Park East
12th Floor                              Suite 1850                            Suite 2300
Los Angeles, CA 90036                   Los Angeles, CA 90067                 Los Angeles, CA 90067
Internal Revenue Service                Kehr Schiff & Crane LLP               Layne Britton
300 North Los Angeles Street            12400 Wilshire Blvd.                  3677 Boise Ave.
Stop 5022                               13th Floor                            Los Angeles, CA 90066
Los Angeles, CA 90012                   Los Angeles, CA 90025
Los Angeles County Tax Collector        Lysaght Law Group LLP                 Munger Tolles & Olson LLP
PO Box 54110                            2233 Wilshire Blvd.                   PO Box 515065
Los Angeles, CA 90054-0110              Suite 400                             Los Angeles, CA 90051-5065
                                        Santa Monica, CA 90401
Office of the U.S. Trustee              The Point Media                       Verizon California
Dare Law                                350 South Beverly Drive               PO Box 9688
915 Wilshire Blvd.,                     Suite 170                             Mission Hills, CA 91346-9688
Suite 1850                              Beverly Hills, CA 90212
Los Angeles, CA 90017              .




DOCS_LA:295168.1 06080/001
